             Case 1:19-cv-02577 Document 1 Filed 03/22/19 Page 1 of 7



UNITE,D STATES DISTRICT COURT

:?Y:::y:t:*:::::):Yl_"T:                                  .......x
THE CITY OF NEW YORK,

                                      Plaintiff,
                                                                       COMPLAINT
                          -against-
                                                                     Civil Action No. 19-cv-
PHILADELPHIA INDEMNITY INSURANCE
COMPANY,

                                      Defendant

                                                                x


               Plaintiff, the City of New York ("City"), by its attorney, Zachary W. Carter,

Corporation Counsel of the City of New York, alleges upon personal knowledge as to itself and

upon information and belief as to all other matters:

                                        INTRODUCTION

               1.      This is an action for a declaration that defendant Philadelphia Indemnity

Insurance Company ("Philadelphia") has a duty to defend the City in the personal injury action

captioned Randolph Wright a/k/a Ashley Wright v. The City of New York, a municipal entity,

Acacia Network Housing, Inc., Sera Security Services LLC, Diamond Pitman, an employee

and/or agent of the New York City Department of Homeless Senices and/or Acacia Nehryork

Housing, Inc., "John Does" (one of whom            is "Ralph" andwhose last name is unhtown) and
"Sally Ro,es," employees and/or agents of the New York City Department of Homeless Services

and/or Acacia Network Housing, Inc., Lilly Rosario, an employee and/or agent of the New York

City Department of Homeless Services and/or Sera Security Services LLC, Kadija Still, an

employee and/or agent of the New York City Department of Homeless Services and/or Acacia

Network Housing,    Inc., "Joe" Rodney, an employee and/or agent of the New York               City
             Case 1:19-cv-02577 Document 1 Filed 03/22/19 Page 2 of 7



Department of Homeless Services and/or Acacia Network Housing, Inc., Rafael Rodney, a

former employee and/or agent of the New York City Department of Homeless Services and/or

Sera Security Services LLC, Officer Baldwin, an employee and/or agent of the New York City

Department of Homeless Services and/or Acacia Network Housing, Inc., Officer Cyriaque, an

employee and/or agent of the New York City Department of Homeless Services and/or Acacia

Network Housing, Inc., Captain Adams (formerly Lieutenant), an employee and/or agent of the

New York City Department of Homeless Services and/or Acacia Network Housing Inc., and/ or

Sera Security Services LLC, each of the foregoing above named persons in his/her individual

and in his/her   fficial   capacities, (the"Wrighf Action"), and to reimburse the City fof the costs   it

has incurred defending itself in the     lhight Action subsequent to the City's December 17, 2018

tender of defense to Philadelphia.

                                                PARTIES

                 2.        The City is a municipal corporation organized pursuant to the laws of the

State of New York.

                 3.        Defendant Philadelphia       is an   insurance company domiciled in

Pennsylvania with its principal place of business at TMNA Services, LLC, 3 Bala Plaza East,

Suite 400, Bala Cynwyd, Pennsylvania 19004. Philadelphia is licensed to transact and engages

in the business of insurance in the State of New York.

                                    JURISDICTION AND VENUE

                 4.        The Court has jurisdiction over this action pursuant to 28 U.S.C. $ 1332,

in that the City and Philadclphia are corporations formed under the laws of different states with

their principal places of business in different states and the amount in controversy exceeds

$75,000 excluding interest and costs.




                                                    2
              Case 1:19-cv-02577 Document 1 Filed 03/22/19 Page 3 of 7




                5.      Venue is proper in this district pursuant to 28 U.S.C. $ 1392(2) inthat a

substantial part of the events giving rise to the claim occurred in the district.

                                               FACTS

         A.     The City's Contract with Acaciar lnc.

                6.      On or about June 9, 2016, Acacia Network Housing, Inc. ("Acacia"),              a


not-for-profit corporation, entered into a contract with the City, acting through the New York

City Department of Homeless Services ("DHS"), for the operation of temporary emergency

housing and housing support shelter for adults at a facility known as Pam's Place Women's

Shelter, located at 40-03 29th Street, Queens, New York ('oPam's Place") for a term of five years,

beginning on April I,2016 and extending through October 30,2020 (the "Contract").

               7.       Acacia's opcrations undcr thc Contract include "Security," requiring

Acacia   to provide   unarmed guard services through guards trained            in   non-confrontational

methods of dispute resolution able to intervene appropriately in conflict situations and enforce

shelter rules and provide security for the shelter population.

               8.       The Contract required Acacia to maintain commercial general liability

insurance covering Acacia as a named insured and the City as an additional insured,              in   the

amount   of at least one million dollars    ($1,000,000) per occuffence, protecting the City and

Acacia from claims for property damage andlor bodily injury, including death, that arise from

any of Acacia's operations under the Contract. The coverage is required to be at least as broad

as that provided   by the most recently issued Insurance Services Office ("ISO") Form CG 0001,

and be oooccurrence based," not "claims-made." The City, its officials and employees must be

named as additional insureds, with coverage at least as broad as that provided by the most

recently issued ISO Form CG 20 10.




                                                   3
               Case 1:19-cv-02577 Document 1 Filed 03/22/19 Page 4 of 7




          B.       Acacia Maintains from Philadelphia an Insurance Policy Naming the City as
                   an Additional Insured

                   9.       Pursuant   to its   obligation under the Contract, Acacia maintains            a


commercial general liability insurance policy issued by Philadelphia, having an effective date            of

December 31,2016 and an expiration date of December 3I,2017, policy number PHPK1590939

(the "Policy'').

                   10.      Aoacia is a named insured under the Policy.

                   I   1.   The City is an additional insured under the Policy.

          C.       Facts of the Wright Action

                   12.      On or about November 18, 2018, the City was served with a summons and

complaint in the Wright Action. The City was subsequently served with an amended complaint,

and on or about March 6,2019, served        with   a second amended complaint.

                   13.      The complaint and amended complaints in the Wright Action name the

City, Acacia, and various individual employees or agents of the City and/or Acacia                        as

defendants, alleging that on or about December            l,   2017   , Ashley Wright ("Wright") was injured

by Pam's Place staff members who are alternatively identified as either employees or agents of

either the City or Acacia.

                   14.      The Wrighl complaints further allege that Wright sustained, inter alia,

physical injuries caused by Pam's Place staff members as employees or agents of the City andlor

Acacia.

                   15.      The allegations set forth in the Wright complaint are within the coverage

of the Policy because Wright alleges bodily injuries proximately caused by the acts or omissions

of Acacia, its agents or employees arising out of Acacia's operation of Pam's Place.




                                                      4
               Case 1:19-cv-02577 Document 1 Filed 03/22/19 Page 5 of 7



          D.    The City's Tender of the Defense of the Wright Action and Philadelphia's
                Wrongful Failure and Refusal to Defend the City

                16.    By letter dated December 17, 2018, the New York City Law Department,

on behalf of the City, tendered by facsimile the defense of the Wright Action by notifying

Philadelphia of the City's receipt of the Wright complaint, forwarding a copy of the complaint,

and demanding a defense of the City and its employees as an additional insured under the Policy.

                17.    Philadelphia replied on January 22, 2019, by requesting a copy          of   the

Contract, which the City provided to Philadelphia on January 24,2019.

                18.    As of the date of this complaint, Philadelphia has failed to either accept or

decline the City's tender of the defense in the Wright Action, thereby waiving its right to invoke

any exclusions that may exist under the Policy.

          D.    Philadelphia's Liability as to t}re WrightAction

                19.    Philadelphia's failure to accept the City's tender of the Wright Action

violates the terms of the Policy and New York law.

                20.    As a result of Philadelphia's wrongful failure to provide the City with       a

defense   in the Wright Aetion, the City has been forced to defend itself         through the Law

Department.

                                  FIRST CAUSE OF ACTION
                                 (Declaration of Dutv to Defend)

                21.    The City repeats and realleges paragraphs 1 through 20 as if fully set tbrth

herein.

                22.    Despite the City's demand         for a   defense   in the   Wright Action,

Philadelphia has failed and refused to do so, in breach of its obligations under the Policy.

                23.    Philadelphia's failure to defend the City in the Wright Action violates the

Policy and the law.

                                                  5
             Case 1:19-cv-02577 Document 1 Filed 03/22/19 Page 6 of 7



               24.     There is therefore an actual controversy of   a   justiciable nature between the

City and Philadelphia as to whether Philadelphia is obligated to defend the City in the Wright

Action under the terms of the Policy. A judicial declaration that Philadelphia is obligated to

defend the City is necessary and appropriate at this time because, as a result of Philadelphia's

wrongful failure to accept the City's tender of defense, the City has been forced to incur costs

and expenses in providing its own defense.

                                SECOND CAUSE OF ACTION
                                    of Post-Tender Defense Costs

               25.     The City repeats and realleges paragraphs     I   through 20 as   if fully   set   forth

herein.

               26.     Beginning no later than the City's December 17, 2018 demand for                       a


defense in the Wright Action, Philadelphia has been obligated to defend the City.

               27.     Despite the City's demand that Philadelphia provide the City with                     a


defense in the Wright Action, Philadelphia has failed and refused to do so.

               28.     When an insurance carrier has wrongfully refused to acknowledge its

defense obligation, the Law Department provides notice that     it will     charge the carrier $300 an

hour for attorney time and $90 an hour for paralegal time, plus out-of-pocket costs.

               29.     Philadelphia   is accordingly liable for the City's       defense costs        in   the

Wright Action beginning no later than December 17,2018 through the time,                     if     any, that

Philadelphia agrees to provide such defense, at the rate of $300 an hour for attomey time and $90

an hour for paralegal time, plus out-of-pocket costs.

               WHEREFORE, the City demands judgment:

                   (a) On the First Cause of Action declaring that Philadelphia is obligated under

                      the Policy to defend the City in the Wright Action;



                                                 6
         Case 1:19-cv-02577 Document 1 Filed 03/22/19 Page 7 of 7



             (b) On the Second Cause of Action, against Philadelphia for attomeys'              fees

                 and expenses relating to the City's defense of the Wright Action, at the

                rate of $300 per hour for attorney time and $90 per hour for paralegal time

                plus out-of-pocket expenses and interest, from no later than December 17,

                2018 through the time that Philadelphia'provides such defense                of the
                 Wright Action, in an amount to be proven      attid,;

             (c) For such other relief   as this Court may deem   just and proper.

Dated:    New York, New York
          March 22,20t9

                                                 ZACHARY W. CARTER
                                                 Corporation Counsel of the
                                                      City of New York
                                                 A tt o rney s fo r P I aintiff    City of New York
                                                 100 Church Street,              20-99
                                                 New York, New                  10007
                                                 (2r2) 3s6-2032



                                                 By:

                                                                   Corporation Counsel




                                             7
